The opinion of the court was delivered by
Parker, J.
In this case a verdict was rendered for plaintiffs at'the Middlesex Circuit, in December, 1878. A rule to show cause why a new trial should no.t be granted was allowed by the justice before whom the trial was had. At the February Term, 1879, of the Supreme Court, the postea was filed, and a rule for judgment nisi entered for plaintiffs. At the-November Term, 1882, a rule refusing a new trial and discharging the rule to show cause was entered in the minutes. Upon this being done, the plaintiffs’ attorney entered judgment as of February Term, 1879, the date .of the judgment nisi. No rule for judgment final has been entered in the-minutes.
A judgment- nune pro tune cannot be entered without a. special order of the court. Erie Railway Co. v. Ackerson, 4 Vroom 33. No such order having been entered in this case, the judgment is set aside. In ordering final judgment nune pro tune to be entered, the question presented is, What shall be the date of entry ? Shall it be as of February Term, 1879, when the postea was filed and judgment nisi taken, or as of November Term, 1882, when the rule refusing a new trial was entered ?
• On the part of the defendant it is moved that the entry of final judgment be as of the last-named date. The motion is-granted. Unless it be otherwise expressly ordered by the court, a rule to show cause why there should not be a new trial supersedes the rule for judgment nisi entered upon the return of the postea. Erie Railway Co. v. Ackerson, supra.
The defendant is entitled to costs.